Exhibit 10.3

INDUSTRIAL INCOME TRUST INC.

RESTRICTED STOCK AGREEMENT

FOR

[Insert name of Recipient]

1. Award of Restricted Stock. The Administrator hereby grants, as
of                    (the “Date of Grant”), to                    , (the
“Participant”)                 restricted Shares of the Common Stock of
Industrial Income Trust, Inc. (collectively the “Restricted Stock”). The
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Restricted Stock Agreement (the “Agreement”) and the Company’s
Amended and Restated Equity Incentive Plan, as it may be amended from time to
time (the “Plan”), which is incorporated herein for all purposes. As a condition
to entering into this Agreement, and as a condition to the issuance of any
Shares (or any other securities of the Company), the Participant agrees to be
bound by all of the terms and conditions herein and in the Plan. You must return
an executed copy of this Agreement to the Company prior to first vesting date;
if you fail to do so, the Restricted Stock award may be rendered null and void
in the Company’s discretion. Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.

2. Vesting of Restricted Stock.

(a) General Vesting. The Shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Termination of Service of the Participant does not occur
before the applicable date on which the Shares of Restricted Stock become vested
(the “Vesting Date”):

 

Number of Shares of Restricted Stock

  

Vesting Date

[                    ]    [                    ] [                    ]   
[                    ] [                    ]    [                    ]
[                    ]    [                    ]

Except as otherwise provided in Sections 2(b) and 4 hereof, there shall be no
proportionate or partial vesting of Shares of Restricted Stock in or during the
months, days or periods prior to each Vesting Date, and all vesting of Shares of
Restricted Stock shall occur only on the applicable Vesting Date.

(b) Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Board or the Administrator shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Participant, the Company and the Employer of the Participant,
or any corporate transaction relating to the Company, to accelerate the vesting
of any Shares of Restricted Stock under this Agreement, at such times and upon
such terms and conditions as the Board or the Administrator shall deem
advisable.



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i) “Non-Vested Shares” means any portion of the Shares of Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.

(ii) “Vested Shares” means any portion of the Shares of Restricted Stock subject
to this Agreement that is and has become vested pursuant to this Section 2.

3. Delivery of Restricted Stock.

(a) Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Shares of Restricted Stock shall be issued in the name of the
Participant but shall be held and retained by the records administrator of the
Company until the date (the “Applicable Date”) on which the Shares (or a portion
thereof) of Restricted Stock become Vested Shares. All such stock certificates
shall bear the following legend, along with such other legends that the
Administrator shall deem necessary or appropriate:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING,
TRANSFER AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) Stock Powers. The Participant shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing Shares
of Restricted Stock (or if Shares are issued without certificates, corresponding
to all of the Shares of Restricted Stock registered in the name of the
Participant) until such Shares become Vested Shares. If the Participant shall
fail to provide the Company with any such stock power or other instrument of
transfer or assignment, the Participant hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Shares of Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

(c) Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Participant, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Participant as soon as administratively practicable
after the date of receipt by the Company of the Participant’s written

 

2



--------------------------------------------------------------------------------

request. The new certificate or certificates shall continue to bear those
legends and endorsements that the Company shall deem necessary or appropriate
(including those relating to restrictions on transferability and/or obligations
and restrictions under any applicable securities laws). If the Shares are issued
without certificates, then on or after each Applicable Date, upon written
request to the Company by the Participant, the Company shall promptly take such
action as shall be necessary or appropriate to reflect on the Company’s books
and records (and on the books and records of the transfer agent for the
Company’s Shares), that those Shares that vest on that Applicable Date are
Vested Shares.

(d) Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the
Administrator, issue Shares pursuant to this Agreement without certificates.

4. Forfeiture of Shares. Notwithstanding any other provision of this Agreement
to the contrary, the Participant’s Vested Shares and Non-Vested Shares will be
immediately forfeited under the following circumstances:

(a) Cause. All of Participant’s Vested Shares and Non-Vested Shares shall be
forfeited immediately and without compensation if the Participant’s Termination
of Service from the Company, the Advisor or the Manager is for Cause.

(b) Confidentiality. All of the Participant’s Vested Shares and Non-Vested
Shares shall be forfeited immediately and without compensation if the
Participant discloses any Confidential Information (as defined below) in
violation of this subsection. Participant acknowledges that during Participant’s
employment by the Company, the Advisor or the Manager and as a result of the
confidential relationship with the Company, the Advisor or the Manager,
Participant has access to and will receive Confidential Information, including
but not limited to Trade Secrets (as defined below) and that the Confidential
Information, including, but not limited to, Trade Secrets is a highly valuable
asset of the Company or any Plan Related Party and provides a competitive
advantage. Accordingly, during Participant’s employment with the Company, the
Advisor or the Manager and following the termination of such employment
regardless of the reason, Participant shall retain in strict confidence and
shall not use or retain for the benefit of Participant or any third party or for
any purpose whatsoever or divulge, disseminate or disclose to any third party
(other than in the furtherance of the business purposes of the Company or any
Plan Related Party) all Confidential Information, including Trade Secrets. As
used herein, “Confidential Information” means:

(i) trade secrets, defined as including but not limited to information
concerning the business and affairs of the Company or any Plan Related Party
(“Trade Secrets”), including, without limitation, any of the information
described below in subparagraphs (ii), (iii) and (iv);

(ii) confidential data, know-how, current and planned research and development,
current and planned methods and processes, customer and key contact lists,
investor lists, marketing strategies or studies, slide presentations, selling
group lists, employee information, market studies, business plans, computer
software and programs, systems, structures and architectures, and any other
confidential information, however documented, belonging to Company or any Plan
Related Party;

 

3



--------------------------------------------------------------------------------

(iii) information that is not widely and publicly known concerning the business
and affairs of the Company or any Plan Related Party (including, without
limitation, historical financial statements, financial projections, budgets and
plans, market studies, selling group lists, the names, contact information and
backgrounds of personnel, and personnel training techniques and materials),
however documented; and

(iv) notes, analyses, compilations, studies, summaries, computer files and
disks, and other material containing or based, in whole or in part, on any
information included in the foregoing.

Participant acknowledges that the unauthorized use and disclosure of such
Confidential Information could have an adverse effect on the Company and the
Plan Related Parties and their respective businesses; and the provisions of this
Section 4(b) on confidentiality are reasonable and necessary to prevent such use
or disclosure of Confidential Information. Participant’s obligations of
confidentiality hereunder do not apply to any Confidential Information which:
(A) Participant can demonstrate has become widely and publicly known through no
fault of Participant or of anyone known by Participant to be in breach of a
confidentiality obligation to the Company or a Plan Related Party, or (B) is
required to be disclosed by law (provided that Participant gives Company advance
notice of such prospective disclosure and the opportunity to seek a protective
order or similar relief).

Upon the termination of Participant’s employment with the Company, the Advisor
or the Manager or upon the Company’s reasonable request, Participant shall
immediately deliver to Company or its designee (and shall not keep in
Participant’s possession or deliver to any other person or entity) all
Confidential Information and all other Company, Advisor, Manager or Plan Related
Party property in Participant’s possession or control. Participant understands
and agrees that compliance with this Section 4(b) may require that data be
deleted from Participant’s personal computer equipment, and accordingly, upon
Company request, Participant will delete such Confidential Information from
Participant’s personal computer following such termination and certify in
writing to Company that such Confidential Information has been deleted from his
or her personal computer (and any other electronic location) and cannot be
recovered.

Nothing in this section shall preclude the giving of truthful testimony under
oath or the making of truthful statements to government agencies. Further,
nothing in this section requires the prior authorization of the Company to make
any such statements, reports or disclosures or requires any notification to the
Company that any such statements, reports or disclosures have been made.

(c) Completion of Annual Certification and Exit Survey. All of the Participant’s
Vested Shares and Non-Vested Shares shall be forfeited immediately and without
compensation if the Participant refuses to complete an Annual Certification (as
defined below) or Exit Survey (as defined below).

(i) Participant agrees that, as a condition precedent to the grant provided by
this Agreement and any benefits hereunder (and as a material inducement for the
Company to provide such grant and each such benefit), to complete promptly an
Annual Certification if requested to do so at any time and from time to time. As
used herein, “Annual Certification”

 

4



--------------------------------------------------------------------------------

means, without limitation, any certification, statement or similar document
presented by the Company in which the Participant is asked to identify with
specificity, among other things, any violations of laws, ethics or policies of
the Company, the Advisor, the Manager or any Plan Related Party of which
Participant is aware, and any grievances, concerns or complaints that the
Participant may have or about which the Participant may be aware involving the
Company, the Advisor, the Manager or any Plan Related Party. Participant shall
be required to promptly, timely, truthfully and fully complete such Annual
Certification and to certify that such answers are true and correct to
Participant’s knowledge; and the Company, the Advisor, the Manager and the
applicable Plan Related Party shall treat information provided by the
Participant pursuant to the Company’s whistleblower policies.

(ii) Participant agrees to complete an Exit Survey if requested to do so at the
time Participant’s employment with the Company, the Advisor or the Manager is
terminated for any reason. As used herein, “Exit Survey” means, without
limitation, any survey, questionnaire, or other similar document intended to
solicit information from Participant regarding the Company, the Advisor, the
Manager or any Plan Related Party and the Participant’s employment with the
Company, the Advisor or the Manager, including, among other things any
violations of laws, ethics or policies of the Company, the Advisor, the Manager
or any Plan Related Party of which Participant is aware, and any grievances,
concerns or complaints that the Participant may have or about which the
Participant may be aware involving the Company, the Advisor, the Manager or any
Plan Related Party. Participant shall be required to promptly, timely,
truthfully and fully complete such Exit Survey and to certify that such answers
are true and correct to Participant’s knowledge; and the Company, the Advisor,
the Manager and the applicable Plan Related Party shall treat information
provided by the Participant pursuant to the Company’s whistleblower policies.

(d) Forfeiture of Shares That Have Been Sold. If the Participant forfeits any
Vested Shares that the Participant has previously sold, assigned, exchanged,
pledged, or otherwise transferred so as to be unable to comply with the
Company’s written demand to forfeit such Vested Shares, the Company, in its sole
and absolute discretion, may require that Participant pay to the Company, within
30 days of the Company’s written notice demanding such payment, an amount equal
to the aggregate Fair Market Value, determined on the applicable Vesting
Date(s), of any Vested Shares that the Participant is unable to deliver to the
Company.

(e) Compliance with Law. If necessary to satisfy any law, regulation, rule or
administrative decision with respect to the Company’s, the Advisor’s, the
Manager’s or any Plan Related Party’s ongoing operations, including any ongoing
offering of Common Stock, the Company shall have authority to cause the
forfeiture of any Vested Shares or Non-Vested Shares and replace any such
forfeited Vested Shares or Non-Vested Shares with a form of compensation that
is, as close as reasonably practicable as determined in the Administrator’s
discretion, economically equivalent as of the date of such replacement or
modification. This subsection 4(e) shall not apply with respect to any Vested
Shares that the Participant has previously sold, assigned, exchanged, pledged,
or otherwise transferred in compliance with this Agreement, so as to be unable
to comply with the Company’s written demand to forfeit such Vested Shares.

 

5



--------------------------------------------------------------------------------

5. Enforcement.

(a) The Participant acknowledges and agrees that his or her obligations of
confidentiality set forth in Section 4(b) are independent covenants and
agreements and can be enforced by the Company, the Advisor, the Manager or any
Plan Related Party separate and apart from this Agreement, and are a condition
precedent to this Agreement. Therefore, in addition to any other provision or
remedy set forth in this Agreement, the Company, the Advisor, the Manager or any
Plan Related Party shall be entitled to all remedies at law and equity resulting
from breach of the obligations of confidentiality set forth in Section 4(b) and
such remedies shall be cumulative with all provisions of this Agreement.

(b) The Participant acknowledges and agrees that the injury that would be
suffered by the Company or its Affiliates as a result of disclosure in violation
of Section 4(b) would be irreparable and that an award of monetary damages to
the Company or its Affiliates for such a breach would be an inadequate remedy.
Consequently, the forfeiture of both Vested Shares and Non-Vested Shares is fair
and reasonable under the circumstances.

(c) If any provision of Section 4 is held to be unreasonable, arbitrary, or
against public policy, such covenant and corresponding forfeiture will be
considered to be divisible, including with respect to scope, time, geographic
area and number of Vested Shares and Non-Vested Shares to be forfeited, and such
lesser scope, time, geographic area or number of Vested Shares and Non-Vested
Shares, or all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against the Participant to the maximum extent permitted
by applicable law.

6. Rights with Respect to Restricted Stock.

(a) General. Except as otherwise provided in this Agreement, the Participant
shall have, with respect to all of the Shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of Shares of
common stock of the Company, including without limitation (i) the right to vote
such Shares of Restricted Stock, (ii) the right to receive dividends, if any, as
may be declared on the Shares of Restricted Stock from time to time, and
(iii) the rights available to all holders of Shares upon any merger,
consolidation, reorganization, liquidation or dissolution, stock split-up, stock
dividend or recapitalization undertaken by the Company; provided, however, that
all of such rights shall be subject to the terms, provisions, conditions and
restrictions set forth in this Agreement (including without limitation
conditions under which all such rights shall be forfeited). Any cash dividends
(or dividends paid in the form of property other than Shares) paid with respect
to any Shares of Restricted Stock shall be paid at the same time as those
dividends are paid by the Company to other holders of Shares (reduced by any
applicable federal, state, local or foreign withholding taxes thereon). Any
Shares issued to the Participant as a dividend with respect to Shares of
Restricted Stock shall have the same status and transfer restrictions and bear
the same legend as the Shares of Restricted Stock and shall be held by the
Company, if the Shares of Restricted Stock that such dividend is attributed to
are being so held, unless otherwise determined by the Administrator. The Shares
awarded pursuant to this Agreement shall not be eligible for redemption under
the Company’s Fourth Amended and Restated Share Redemption Program, effective as
of March 1, 2015, and as may be further amended.

 

6



--------------------------------------------------------------------------------

(b) Adjustments to Shares. If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain Non-Vested Shares prior to the
Termination of Service of the Participant for any reason), there shall be any
increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Administrator shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Shares of Restricted Stock
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Shares of Restricted Stock includes, has
or possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; (vi) any dividend or other distribution of cash, Shares or other
property by the Company; or (vii) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

7. Transferability. Unless otherwise determined by the Administrator, the Shares
of Restricted Stock are not transferable unless and until they become Vested
Shares in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Participant. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer (as defined below) of any Shares
of Restricted Stock prior to the date on which the Shares become Vested Shares
shall be void ab initio. For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

 

7



--------------------------------------------------------------------------------

8. Tax Matters; Section 83(b) Election.

(a) Section 83(b) Election. If the Participant properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Shares of Restricted Stock pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Participant shall make
arrangements satisfactory to the Employer of the Participant to pay to the
Employer of the Participant any federal, state, local or foreign income taxes
required to be withheld with respect to the Restricted Stock. If the Participant
shall fail to make such tax payments as are required, the Employer of the
Participant shall, to the extent permitted by law, have the right to deduct from
any payment of any kind (including without limitation, the withholding of any
Shares that otherwise would be issued to the Participant under this Agreement)
otherwise due to the Participant any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to the Restricted Stock.

(b) No Section 83(b) Election.

If the Participant does not properly make the election described in Section 8(a)
above, the Participant shall, no later than the date or dates as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Employer of the Participant, or make arrangements satisfactory to the Employer
of the Participant for payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to the Shares of Restricted
Stock (including without limitation the vesting thereof), and the Employer of
the Participant shall, to the extent permitted by law, have the right to deduct
from any payment of any kind (including without limitation, the withholding of
any Shares that otherwise would be distributed to the Participant under this
Agreement) otherwise due to Participant any federal, state, local, or foreign
taxes of any kind required by law to be withheld with respect to the Shares of
Restricted Stock.

(c) Satisfaction of Withholding Requirements. The Participant may satisfy the
withholding requirements with respect to the Shares of Restricted Stock pursuant
to any one or combination of the following methods:

(i) payment in cash; or

(ii) if and to the extent permitted by the Administrator, payment by
surrendering unrestricted previously held Shares or the withholding of Vested
Shares that otherwise would be deliverable to the Participant pursuant to this
Award, which have a value equal to the required minimum statutory withholding
amount . The Participant may surrender Shares either by attestation or by
delivery of a certificate or certificates for Shares duly endorsed for transfer
to the Company, and if required with medallion level signature guarantee by a
member firm of a national stock exchange, by a national or state bank (or
guaranteed or notarized in such other manner as the Administrator may require).

(d) Participant’s Responsibilities for Tax Consequences. The tax consequences to
the Participant (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Shares of Restricted Stock
(including without limitation the

 

8



--------------------------------------------------------------------------------

grant, vesting and/or forfeiture thereof) are the sole responsibility of the
Participant. The Participant shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters, the making of a
Section 83(b) election, and the Participant’s filing, withholding and payment
(or tax liability) obligations.

9. Amendment, Modification & Assignment; Non-Transferability.

(a) The Plan may be wholly or partially amended or otherwise modified,
suspended, or terminated in accordance with its terms.

(b) This Agreement may only be modified or amended in a writing signed by the
parties hereto. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Participant’s rights hereunder) may not be assigned, and the
obligations of Participant hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Participant
and his heirs and legal representatives and on the successors and assigns of the
Company.

10. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Shares of Restricted Stock hereunder shall not shall confer, or be construed
to confer, upon the Participant any right to employment or service, or continued
employment or service, with any Employer.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Employer from adopting or continuing
in effect other or additional compensation plans, agreements or arrangements,
and any such plans, agreements and arrangements may be either generally
applicable or applicable only in specific cases or to specific persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).

 

9



--------------------------------------------------------------------------------

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Shares of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Participant or any other person. To the extent that the Participant or any
other person acquires a right to receive payments from the Company pursuant to
this Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Participant accepts the Shares of Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Agreement or the Plan.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Chief Financial Officer at 518 17th Street,
17th Floor, Denver, CO 80202, or if the Company should move its principal
office, to such principal office, and, in the case of the Participant, to the
Participant’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

(i) Section 409A.

(a) It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention.

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Participant or any beneficiary of the Participant that the Shares of
Restricted Stock awarded pursuant to this Agreement are exempt from, or satisfy,
the requirements of Section 409A, and the Company shall have no liability or
other obligation to indemnify or hold harmless the Participant or any
beneficiary of the Participant for any tax, additional tax, interest or
penalties that the Participant or any beneficiary of the Participant may incur
in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

 

10



--------------------------------------------------------------------------------

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

(l) Arbitration. To the extent that a dispute arises between the parties under
this Agreement, the parties agree to attempt to settle such dispute through
non-binding mediation to be held for a maximum of one day administered by the
Judicial Arbiter Group (“JAG”), before a mutually-agreed representative of JAG,
in accordance with its commercial mediation rules then in effect. If such
dispute cannot be resolved through mediation, it shall be resolved by binding
arbitration before a panel of three arbitrators of JAG (selected by the JAG
mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings). It is understood and
agreed that the arbitrators shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific performance.
The parties agree that any such mediation or arbitration shall be conducted in
Denver, Colorado. This arbitration provision is in no way intended to reduce or
modify the sole and absolute discretion afforded to the Administrator under the
Plan.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

INDUSTRIAL INCOME TRUST INC. By:

 

Name: Thomas G. McGonagle Title: Chief Financial Officer

Agreed and Accepted:

 

PARTICIPANT: By:

 

[Insert name of Participant]

 

12